Citation Nr: 1125748	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-19 143	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left knee, rated 10 percent disabling. 

2.  Entitlement to an increased rating for internal derangement of the left knee with medial relaxation, rated 10 percent disabling.  

3.  Entitlement to an initial compensable rating for nuclear sclerosis, cortical cataracts; nasal pterygium of the right eye; and residuals of corneal flash burn scarring of both eyes.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The complex procedural history of this case must be set forth.  The Veteran appealed a March 2002 rating decision which, in pertinent part, denied service connection for Bell's palsy, a lung condition, and vision impairment (claimed as problems with eye sight) and also denied a rating in excess of 10 percent for internal derangement of the left knee with medial relaxation and degenerative joint disease (DJD).  

An unappealed rating decision of June 2005 denied service connection for sleep apnea, degenerative joint disease (DJD) of the back, DJD of the right knee, DJD of both wrists, DJD of both arms, and DJD of both hands.  

An unappealed rating decision in July 2005 granted service connection for bilateral hearing loss, which was assigned an initial noncompensable disability rating, and granted service connection for tinnitus, which was assigned an initial 10 percent disability rating.  

A February 2006 Board decision denied service connection for a lung condition.  That decision also confirmed and continued a 10 percent rating for internal derangement of the left knee with medial relaxation but granted a separate 10 percent disability rating for DJD of the left knee based on limitation of motion with pain.  The claim for service connection for Bell's palsy and the claim for vision impairment (claimed as problems with eye sight) were remanded for VA examinations.  

A March 2006 rating decision effectuated the February 2006 Board decision and assigned a separate 10 percent rating for arthritis with painful motion of the left knee, effective February 27, 2001.  

A November 2006 rating decision granted service connection for nuclear sclerosis, cortical cataracts (due to ultraviolet light from inservice welding); nasal pterygium of the right eye; and residuals of corneal flash burn scarring of both eyes, effective February 27, 2001.  

In VA Form 21-4138, Statement in Support of Claim, dated and received in January 2007, the Veteran filed a Notice of Disagreement (NOD) with the November 2006 rating decision.  He also stated that he wished to claim increased ratings for all of his service-connected disabilities.  

At the time of the February 2006 rating decision the Veteran's service-connected disorders were: (1) internal derangement of the left knee with medial relaxation, rated 10 percent; (2) arthritis with painful motion of the left knee, rated 10 percent; (3) tinnitus, rated 10 percent [the maximum rating]; and (4) bilateral hearing loss, assigned a noncompensable disability rating.  These resulted in a combined disability rating of 30 percent.  

A May 2007 rating decision increased the noncompensable rating assigned for bilateral hearing loss to 40 percent, effective January 31, 2007; and confirmed and continued a 10 percent rating for tinnitus.  This resulted in an increase in the combined disability rating to 50 percent.  

A December 2007 Board decision denied service connection for Bells' palsy except for granting service connection for an incomplete blink of the left eye, as a residual manifestation of Bell's palsy.  

A March 2008 rating decision effectuated the Board's (December 2007) decision and granted service connection for an incomplete blink of the left superior eyelid, as a residual of Bell's palsy, and assigned an initial 10 percent disability rating, both effective February 27, 2001.  This resulted in an increase in the combined disability rating to 60 percent.  

A Statement of the Case (SOC) was issued in February 2009 addressing the claim for an initial compensable rating for nuclear sclerosis, cortical cataracts (due to ultraviolet light from inservice welding); nasal pterygium of the right eye; and residuals of corneal flash burn scarring of both eyes.  

An April 2009 rating decision increased the 40 percent rating for bilateral hearing loss to 90 percent, effective March 5, 2008, confirmed and continued the 10 percent ratings for internal derangement of the left knee with medial relaxation, arthritis with painful motion of the left knee, and an incomplete blink of the left superior eyelid (as a residual of Bell's palsy).  This resulted in an increase in the combined disability rating to 90 percent.  

By RO letter in April 2009 the Veteran was informed of an administrative denial of applications to reopen claims for service connection for a lung disorder, Bell's palsy, and sleep apnea because new and material evidence was needed to reopen those claims.  However, that notice did not inform the Veteran of the reason(s) for the prior denials and, in light of such reasons, what type of evidence was needed to substantiate the claims.  See generally Kent v. Nicholson, 20 Vet. App. 1 (2006) (the Veterans Claims Assistance Act of 2000 (VCAA) requires in the reopening context and explanation of reason(s) for past denials of service connection claims and what evidence may be submitted to establish the missing element(s) of a service connection claim).  

In a letter received in May 2009 the Veteran disagreed with the RO decision "on Bell's Palsy - and leg conditions" stating that although he had had a stroke he had difficulty walking due to his "both" knees.  Reference was also made to the Veteran's loss of hearing and visual acuity.  

The Veteran filed VA Form 9 (Substantive Appeal), dated in February 2009 but received in May 2009, in which he indicated that he wanted a videoconference.  
Also on the form the Veteran made reference to his eyes, knees, Bell's palsy, and sleep apnea.  He stated that he now had to walk with braces on his legs and with either a cane or a walker.  He could not use his right arm at all, was unable to talk, and his face was now more "drawn" due to Bell's palsy.  Also, his eyesight had worsened.  

A June 2009 deferred rating action noted that duplicate copies of the Veteran's service treatment records (STRs) were to be returned to the Veteran since the originals were already on file.  There was also a notation that the April 2009 rating decision had addressed both evaluations assigned for the left knee disability, and service connection for Bell's palsy and service connection for sleep apnea.  However, the formal April 2009 rating decision did not address entitlement to service connection or reopening of claims for service connection for either Bell's palsy or sleep apnea.  The possibility that an SOC should be issued was noted.  

In January 2010 an SOC was issued addressing the issues of (1) whether new and material evidence had been received to reopen a claim for service connection for a lung disorder; (2) whether new and material evidence had been received to reopen a claim of service connection for sleep apnea; (3) whether new and material evidence had been received to reopen a claim of service connection for Bell's palsy; (4) entitlement to a rating in excess of 10 percent for internal derangement of the left knee with medial relaxation; and (5) entitlement to a rating in excess of 10 percent for arthritis with painful motion of the left knee.  

In February 2010, a VA Form 9 (dated in January 2010) was received.  The Veteran did not indicate that he wanted a hearing or videoconference.  Reference was again made to Bell's palsy, difficulty breathing due to toxic fumes from welding rods used during service and stoppages in his breathing pattern, i.e., sleep apnea, and exposure to Agent Orange while stationed in Germany.  Reference was made to disability of both knees, alleging that both knees needed to be replaced, including disability of the right knee as a result of having to bear greater weight due to the service-connected disabilities of the left knee.  It was specifically stated that "he is also unemployable." 

In response to an RO letter dated in February 2010 concerning scheduling the Veteran for a hearing, in correspondence received in March 2010 the Veteran stated that he had not ever requested a hearing of any kind.  

A Supplement SOC (SSOC) was issued in September 2010 addressing the issue of an initial compensable rating for nuclear sclerosis, cortical cataracts (due to ultraviolet light from inservice welding); nasal pterygium of the right eye; and residuals of corneal flash burn scarring of both eyes.

From the foregoing, the issues as stated on the title page have been properly developed for appellate consideration.  However, with respect to issues addressed in the January 2010 SOC of whether new and material evidence has been submitted to reopen claims for service connection for a lung disorder, sleep apnea, and Bell's palsy, the Board notes that there has been no formal rating action adjudicating these issues since, respectively, (1) the February 2006 Board denial of service connection for a lung condition, (2) the unappealed June 2005 rating decision denying service connection for sleep apnea, and (3)the December 2007 Board decision denying service connection for Bell's palsy.  

Rather, in April 2009 the Veteran was notified of an "administrative" denial of these applications to reopen and that new and material evidence was needed to reopen but did not fulfill the VCAA requirements mandated by Kent, Id.  Stated simply, the January 2010 SOC should not have addressed these matters because there was no formal rating action adjudicating the applications to reopen and, so, there could not be a Notice of Disagreement (NOD) which could initiate an appeal.  In sum, the use of an "administrative" denial may not be used as a short-cut to bypass VCAA requirements.  

Accordingly, the matters of whether new and material evidence has been received to reopen claims for service connection for a lung condition (to now include as being due to inservice herbicide exposure in Germany), sleep apnea, and Bell's palsy are referred to the RO for initial consideration.  Also, it appears that the Veteran is now seeking to reopen his claim for service connection for DJD of the right knee.  This is also referred to the RO.  

The matters of the Veteran's applying to reopen a claim for service connection for DJD of the right knee and increased ratings for service-connected disabilities other than those addressed herein are also referred to the RO.  

Because the Veteran appears to be claiming that he is unemployable due to service-connected disabilities and he meets the criteria of 38 C.F.R. § 4.16(a), a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) is also referred to the RO.  See generally Norris v. West, 12 Vet. App. 413, 421 (1999) and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001) (evidence unemployability when a Veteran mets the criteria of 38 C.F.R. § 4.16(a) raises a TDIU claim).  

Lastly, because of the Veteran's overall severe disability picture following his postservice December 2006 devastating cerebrovascular accident, the question of whether the Veteran desires to claim entitlement to special monthly pension on the basis of the regular need for aid and attendance of another or by reason of being housebound is also referred to the RO.  


FINDINGS OF FACT

1.  The Veteran has a noncompensable degree of limitation of flexion and no limitation of extension of the left knee but has pain on motion.  

2.  The Veteran has no anterior or posterior cruciate ligament instability and has no more than slight collateral ligament instability and no more than slight medial menisceal disability.  

3.  The Veteran has no active ocular pathology of the eyes, has not had surgery for cataracts, has not had incapacitating ocular episodes, has distant visual acuity correctable to 20/20 in each eye, and has no discernable scarring or disfigurement.  



CONCLUSIONS OF LAW

1.  The criteria for a rating for arthritis of the left knee in excess of 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5260, and 5261 (2010).  

2.  The criteria for a rating for a rating for internal derangement of the left knee with medial relaxation in excess of 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5257 (2010).  

3.  The criteria for an initial compensable rating for nuclear sclerosis, cortical cataracts; nasal pterygium of the right eye; and residuals of corneal flash burn scarring of both eyes are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.79, 4.76(b), 4.79, 4.118, Diagnostic Codes 6009, 6018, 6027, 6034 (2010); and Diagnostic Code 7800 (in effective prior to August 30, 2002, and since August 30, 2002, but prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in February 2009.  The notice included the type of evidence needed to substantiate the claims for increased rating for his service-connected arthritis and instability of the left knee, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided with notice which satisfies the Vazquez requirements by RO letter in February 2009.  

With respect to the claim for an initial compensable rating for nuclear sclerosis, cortical cataracts; nasal pterygium of the right eye; and residuals of corneal flash burn scarring of both eyes, this matter comes on appeal of an initial rating decision which granted service connection for that disorder and assigned an initial noncompensable disability rating.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran declined the opportunity to testify in support of his claims.  The RO has obtained private treatment records, as requested by the Veteran.  Specifically, the Veteran requested that records be obtained from (1) St. Francis Hospital, in Tulsa, Oklahoma; (2) Lane Frost Hospital in Hugo, Oklahoma; (3) the Hugo Family Medical Center, in Hugo, Oklahoma; and (4) Dr. Bill Evans Eye Clinic in Oklahoma.  These records have been obtained except for records from Dr. Bill Evans Eye Clinic and as to this the RO on two occasions wrote Dr. Evans requesting those records but there was no response.  However, records obtained from other private clinical sources include records from Dr. Evans from 1997 to 2009.  

The Veteran's records of VA outpatient treatment (VAOPT records) have been received.  He has also been afforded VA rating examinations in conjunction with his claims.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions.  

Background

On VA examination in September 2005 the Veteran reported having severe left knee pain, for which he took medication.  He also wore a soft brace due to severe knee pain.  He reported that his functional impairment was difficulty walking.  On physical examination he had no scars of the left knee.  He walked with a limp.  Left knee flexion was to 140 degrees with pain occurring at that point.  Extension was to zero (0) degrees with pain occurring at that point.  He had crepitus of the left knee.  Left knee joint function was additionally limited by pain after repetitive use and this pain was the major functional impact.  Joint function of the left knee was not additionally limited by weakness, lack of endurance or incoordination after repetitive use.  The examiner reported that he was unable to make a determination, without resorting to speculation, on whether pain, fatigue, weakness, lack of endurance and incoordination caused any additional limitation of motion.  Both Drawer's test and McMurray's test of the left knee were within normal limits.  The diagnosis was internal derangement of the left knee with medial relaxation and DJD.  

On VA examination in April 2006 of the Veteran's eyes he reported that as a welder during service he sustained welding burns with resultant scarring of both eyes.  Also, he had had metallic foreign bodies from his welding removed from eyes.  He had pterygia of both eyes which were sometimes inflamed but they did not obscure his vision.  He did not complain of double vision.  On examination his corrected visual acuity was 20/20 in each eye.  He had a 2 millimeter nasal pterygia of the right eye onto the cornea.  He had a scar due to removal of a foreign body in the temporal region of the left eye.  The assessments were a nasal pterygium of the right eye, a corneal foreign body scar of the left eye, and nuclear sclerosis and cortical cataracts; as well as an incomplete blink secondary to Bell's palsy.

The examiner commented that the nasal pterygia in the Veteran's right eye was not in the visual axis and did not interfere with vision.  It was as likely as not that welding contributed to the formation of pterygium in the right eye.  The corneal foreign body scar in the left eye did not interfere with vision and because it was unclear when this scarring had occurred it would be speculation to relate it to the Veteran's welding.  The nuclear sclerosis and cortical cataracts appeared to be slightly more advanced than one would expect for the Veteran's age and it was likely that ultraviolet light from welding contributed to their formation and development.  The incomplete blink of the left superior eyelid was as likely as not related to Bell's palsy.  

On VA neurology examination in April 2006 the Veteran's gait was normal.  He was ambulatory and walked without any walking aids.  His head and face were normal without any deformity.  Sensory function was intact.  Motor function was intact without any weakness or atrophy.  His reflexes were normal and symmetrical.  Sensory function was intact in the lower extremities.  Color photographs were taken and associated with the report of the examination.  

Private clinical records show that the Veteran was hospitalized at the St. Francis Hospital in December 2006 for a cerebral artery infarct.  At that time he was aphasic and had paralysis of the right upper extremity and the right lower extremity.  During that hospitalization an examination revealed that he had full range of motion of the left lower extremity.  Sensation was grossly intact.  That examination revealed that he had less than full strength in the left lower extremity, although an examination the day before revealed that he had full strength.  

The Veteran underwent rehabilitation at the Lane Frost Health and Rehabilitation Center beginning after discharge from the St. Francis Hospital.  An admitting record shows that he had residuals of a left cerebrovascular accident (CVA) with right hemi-paresis and, in part, dysphasia.  His head, ears, and eyes were unremarkable.  There was no edema, cyanosis or clubbing but there was 2+ bilateral lower extremity edema.  He had drooping of the right side of his face.  He could raise his eyebrows and close his eyes.  Extraocular movements were intact.  He had normal reflexes of the left upper and lower extremities and good range of motion and strength on the left side.  He was unable to speak due to his aphasic state.  He could not ambulate without extensive support with physical therapy.  He had no dynamic standing balance or right lower extremity strength.  Several clinical notations included in these records indicate that the Veteran had had a right knee arthroplasty.  

Records of the Oklahoma Neurospeciality in February and March 2007 reflect continued rehabilitative efforts for the Veteran.  In February 2007 it was noted that prior to his CVA he had been independent in all areas of self-care, mobility and functional independence, and had been employed as an Officer at the McLeod Correctional Facility.  He now had decreased mobility characterized by requiring supervision with moderate to minimum assistance with wheelchair locomotion and transfers to or from a toilet, tub, and shower.  Also, he denied changes in vision.  

Records of Dr. Bill Evans show that in September 2005 the Veteran's distant and near visual acuity in each eye were correctable to 20/20.  However, in February 2009 his corrected visual acuity could not be determined because the Veteran was unable to communicate and, thus, the optometrist was unsure of the Veteran's visual acuity.  

On VA orthopedic examination in March 2009 the Veteran complained of constant left knee pain which traveled down to his ankle.  The nature of the pain was burning, aching, sharp, sticking, and cramping.  He estimated the pain to be 10 on a scale of 10.  The pain could be elicited by physical activity.  It was relieved by rest and medication.  When he had pain, he sought bed rest.  He also complained of weakness, stiffness, heat, giving way, lack of endurance, and locking.  He did not have swelling, redness, fatigability or dislocations.  His treatment consisted of taking medication.  As to functional impairment, he reported having difficulty doing any type of walking.  He reported that he had to be in a wheel chair and could not do anything strenuous.  

On examination the Veteran had no scarring.  He was in a wheel chair, purportedly due to knee pain.  He did not require a brace, crutches, a cane, corrective shoes, or a walker.  There was weakness and tenderness of the left knee but no signs of edema, redness, heat or guarding of movement.  There was no subluxation.  There was no genu recurvatum or locking pain but he had crepitus of the left knee.  Flexion of the left knee was to 110 degrees with pain occurring at that point.  Extension was to zero (0) degrees with pain occurring at that point.  Left knee function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  Pain had the major functional impact.  There was no additional limitation of motion in degrees.  The anterior and posterior cruciate ligaments stability tests in the left knee were within normal limits.  The medial and lateral collateral ligaments stability tests of the left knee were abnormal with slight instability.  Medial and lateral meniscus tests of the left knee were abnormal with a slight degree of severity. 

The diagnosis of arthritis and painful motion of the left knee was changed to arthritis and painful motion of the left knee with limited range of motion.  This was a result of a progression of the arthritis causing limited range of motion and the subjective factor was pain.  There was also a diagnosis of internal derangement of the left knee with medial relaxation and DJD and the subjective factor was pain.  The effect of the "condition" on the Veteran activities of daily living was to avoid strenuous activities.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Knee Ratings

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0° and 10° warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is assigned.  


Left Knee Arthritis Rated 10 percent

The Veteran currently is assigned a 10 percent rating for his left knee disability for arthritis under Diagnostic Code 5010, which provides for a 10 percent rating when there is arthritis of a joint, as well as limitation of motion of that joint, but the extent of the limitation of motion of that joint is noncompensable under the appropriate diagnostic codes.  For a rating in excess of 10 percent for a knee disability under Diagnostic Code 5010, arthritis of the knee will be rated on the bases of the extent it causes limitation of motion in the knee - on flexion under Diagnostic Code 5260 and on extension under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  

The Board notes that VA examinations in September 2005 and March 2009 revealed the Veteran to have full extension (to zero degrees) of the left knee.  Consequently, he does not meet the criteria for a compensable rating under Diagnostic Code 5261 for limitation of extension of the knee.  Diagnostic Code 5261 requires extension limited to 10 degrees for a 10 percent evaluation and extension limited to 15 degrees for a 20 percent evaluation.  

Those same VA examinations revealed the Veteran to have 140 and 110 degrees of left knee flexion, respectively.  Consequently, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5260 for limitation of flexion of the left knee.  Diagnostic Code 5260 requires flexion limited to 45 degrees for a 10 percent evaluation and flexion limited to 30 degrees for a 20 percent evaluation.  

Those VA examinations noted the Veteran had some additional limitation of joint function of the left knee due primarily to pain after repetitive motion but it was also noted that pain, fatigue, weakness, lack of endurance, and incoordination did not cause any additional limitation that could be clinically determined.  

The Board further observes that while the Veteran now has severe difficulty ambulating, and primarily uses a wheel chair for locomotion, this is indisputably due to the severe nonservice-connected disability of the right lower extremity following his December 2006 devastating stroke.  In this regard, while the Veteran had a limp at the time of the 2005 VA examination, when seen for VA neurology examination in April 2006 (only eight months prior to his severe December 2006 stroke) his gait was described as normal and he walked without any ambulatory aid and, moreover, there was no clinical evidence of any sensory or motor deficit of the left lower extremity.  

Consequently, the Veteran has not met the criteria for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261 when these factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 (2010) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Also, the Board finds during this appeal the service-connected arthritis of the left knee has not been more than 10 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Left Knee Internal Derangement With Medial Relaxation Rated 10 percent

Upon review of the evidence, the Board finds that the Veteran's left knee internal derangement with instability does not warrant a rating higher than the current 10 percent evaluation assigned.  While the Veteran has complained of instability, the VA examination in 2005 found no instability on McMurray's and Drawer's tests, and the more recent 2009 VA examination found evidence of only slight instability of the collateral, but not the cruciate ligaments, and evidence of menisceal pathology which was also no more than slight in severity.  

These findings do not show that the Veteran has the required moderate degree of instability required for a 20 percent rating for instability of the left knee.  Moreover, there is no evidence of genu recurvatum of the left knee and despite the complaint of locking there is no clinical evidence of locking or dislocation or removal of a semilunar cartilage or ankylosis of the left knee.  

During this appeal the service-connected internal derangement and instability of the left knee has not been more than 10 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Nuclear Sclerosis, Cortical Cataracts; Right Eye Nasal Pterygium; and Residuals of Corneal Flash Burn Scarring of Both Eyes

Under 38 C.F.R. § 4.79, Diagnostic Code 6009, an unhealed injury of the eye(s) is rated on the General Rating Formula for Diagnostic Codes 6000 through 6009.  The General Rating Formula provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A note to the General Rating Formula provides that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

"'Posterior subscapular cataracts' is defined as 'an opacity situated beneath the anterior or posterior capsule of the lens'.' DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 277 (28th ed. 1994)."  Rizzo v. Peake, No. 07-0123, slip op. at 1 (U.S. Vet. App. August 26, 2009) (nonprecedential memorandum decision).  Under 38 C.F.R. § 4.79, Diagnostic Code 6027, cataracts when not operated upon is evaluated on the basis of visual impairment.  

Pterygium is a wing-like structure, applied especially to a triangular fold of membrane, extending from the conjunctiva to the cornea.  Norris v. West, 11 Vet. App. 219, 220 (1998).  Under 38 C.F.R. § 4.79, Diagnostic Code 6034, a pterygium is evaluated based on visual impairment, disfigurement, or conjunctivitis (Diagnostic Code 6018), depending upon the particular findings. 

Under 38 C.F.R. § 4.79, Diagnostic Code 6018, when conjunctivitis is active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a minimum rating of 10 percent is warranted.  When inactive, the evaluation is based on residuals, such as visual impairment or disfigurement (under Diagnostic Code 7800).  

The evaluation of visual acuity is based on corrected distant visual acuity.  38 C.F.R. § 4.76(b).  

When corrected distant visual acuity is 20/40 in one eye and 20/40 in the other eye, a noncompensable rating is warranted.  For a compensable, 10 percent, rating corrected distant visual acuity must be at least 20/40 in one eye and 20/50 in the other.  

As to any rating based on disfigurement, the Veteran's claim for service connection for this eye disorder was received on February 27, 2001, the current effective date for service connection and the noncompensable rating currently in effect.  

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective prior to August 30, 2002, as well as those in effect since August 30, 2002, but prior to October 23, 2008.  

Disfiguring scars of the head, face or neck warrant a noncompensable rating when slightly disfiguring and a 10 percent rating when moderately disfiguring.  When severely disfiguring, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles, a 30 percent rating is warranted.  Fifty (50) percent was warranted when there was a complete or exceptionally repugnant deformity on one side of the face or marked or repugnant bilateral disfigurement.   38 C.F.R. § 4.118, Diagnostic Code 7800; effective prior to August 30, 2002.  

Under the rating criteria which became effective on August 30, 2002, for the evaluation of disfiguring scars of the head, face or neck, Note 1 to Diagnostic Code 7800 provides that consideration is to be given to eight (8) characteristic of disfigurement.  These are:
	(1) scar 5 or more inches (13 or more centimeters (cms.) in length;
	(2) scar at least one-quarter (1/4) inch (.06 cms.) wide at widest part;
	(3) surface contour of scar elevated or depressed on palpation;
	(4) scar adherent to underlying tissue;
	(5) skin hypo- or hyper-pigmented in an area exceeding six (6) square (sq.)
      inches (39 sq.cms.)
	(6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
      exceeding six (6) sq. inches (39 cms.)
(7) underlying soft tissue missing in an area exceeding six (6) sq. inches (39 
      sq. cms.)
	(8) skin indurated and inflexible in an area exceeding six (6) sq. inches (39 
      sq. cms.).  

38 C.F.R. § 4.118, Diagnostic Code 7800; effective August 30, 2002. 

Analysis

Here, the evidence shows that the Veteran's pterygia do not interfere with his vision and despite his cataracts, for which he has not had surgery, and any corneal scarring his visual acuity is correctable to 20/20 in each eye.  Further, the evidence does not show that the Veteran has ever had any incapacitating episodes of ocular pathology warranting evaluation under DC 6009.  Likewise, he does not have symptoms similar to conjunctivitis, e.g., conjunctival thickening, redness, or mucous secretion which would warrant a compensable rating analogously as conjunctivitis, under DC 6018.

The clinical records on file do not show that the Veteran has any disfigurement, including any discernible scarring, which would warrant a compensable rating under DC 7800.  Indeed, this is confirmed by the color photographs associated with the report of the April 2006 VA neurology examination.  

The Board finds that the service-connected ocular disability at issue has not been compensably disabling at any time during the appeal period and, so, cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, the symptoms due to service-connected left knee disabilities encompass a wide range clinical findings and the ratings assigned encompass pain, fatigue, limitation of motion, lack of endurance, incoordination, locking, and instability.  Also, the service-connected disability of the eyes has considered a wide rating of findings under numerous Diagnostic Codes, extending far beyond mere impairment of visual acuity.  Thus, no referral for extraschedular consideration is required.  

Lastly, since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.  


ORDER

A rating for arthritis of the left knee in excess of 10 percent is denied. 

A rating for internal derangement of the left knee with medial relaxation in excess of 10 percent is denied.  

An initial compensable rating for nuclear sclerosis, cortical cataracts; nasal pterygium of the right eye; and residuals of corneal flash burn scarring of both eyes is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


